                          Case 7:21-cv-04155-CS Document 7 Filed 05/12/21 Page 1 of 1
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL                                   U.S. District Court for the Southern District of New York
DOCKET NO.                          DATE FILED                            500 Pearl Street, NY NY 10007
        7:21-cv-4155                          5/10/2021
PLAINTIFF                                                                             DEFENDANT
WATCH TOWER BIBLE AND TRACT SOCIETY OF                                                JOHN DOE AKA "KEVIN MCFREE"
PENNSYLVANIA



       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 PA0002131662                       Never Alone                                                                    Watch Tower Bible and Tract Soc.

2 PA0002131659                       Allan Boyle: Deep Study for a Clearer Picture                                  Watch Tower Bible and Tract Soc.

3 PA0002131853                       Keep a Tight Grip—Through Effective Personal Study                             Watch Tower Bible and Tract Soc.

4 PA0002131665                       Mark Noumair: Keep “a Tight Grip on the Word of Life                           Watch Tower Bible and Tract Soc.

5 PA0002132168                       Watch Tower Videos                                                             Watch Tower Bible and Tract Soc.


      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                              DATE

      Ruby J. Krajick                                                   /s/ J. Gonzalez                                             5/10/2021
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
